Citation Nr: 0927305	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-27 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), evaluated as 30 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for impotence as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1963 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of  September 2006 and September 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah.  The September 
2006 rating decision addressed the increased rating claim and 
the September 2007 rating decision addressed the claim to 
reopen.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2008.  A transcript of the 
hearing is of record.

(By the decision below, the claim of service connection is 
reopened; the underlying issue of service connection for 
impotence as secondary to diabetes mellitus is addressed in 
the remand that follows the decision.)


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by difficulty in 
establishing and maintaining effective work and social 
relationships resulting in reduced productivity.

2.  By a May 2006 rating decision, the RO denied a claim of 
service connection for impotence secondary to diabetes 
mellitus type II; the Veteran did not perfect an appeal.

3.  The evidence related to the Veteran's impotence claim, 
received since the May 2006 rating decision, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased (50 percent) rating for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).

2.  A May 2006 decision denying a claim of service connection 
for impotence as secondary to diabetes mellitus is final; new 
and material evidence sufficient to reopen the Veteran's 
claim has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in regards to his increased rating 
claim in correspondence dated in July 2006, before the AOJ's 
initial adjudication of the claim, and again in December 
2006.

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notifications included the criteria 
for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores, supra, at 47.  

The Board has determined that new and material evidence has 
been received to reopen the claim for service connection for 
impotence as secondary to diabetes mellitus.  In view of that 
determination, there is no need to engage in any analysis as 
to whether the requirements of the VCAA have been satisfied 
with respect to the question of reopening.  See, e.g., Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was not 
apprised of what was required to substantiate the underlying 
claim.

While the notifications did not specifically include notice 
to the Veteran that, to substantiate an increased rating 
claim, he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating the effect that worsening of his 
condition has on his daily life, the Board notes that the 
Veteran was apprised of this in correspondence dated in March 
2008, prior to his hearing in April 2008 where the Veteran 
presented evidence regarding the effect his condition has on 
his daily life.  Additionally, during a VA examination 
conducted in August 2006, the effects of the Veteran's PTSD 
on his daily activities were addressed.  Moreover, during the 
administrative processing, including the issuance of a 
statement of the case (SOC), it was made clear that the 
effect on daily life is to be considered in rating this 
disability.  Id.  In sum, as regards VA's duty to notify, the 
Board finds that the Veteran was afforded the information 
necessary such that he is not now adversely affected by any 
defective pre-decisional notice error.  For the rating claim, 
the RO provided a SOC reporting the results of its reviews of 
the issue on appeal and the text of the relevant portions of 
the VA regulations, which is evidence that shows he had 
available to him the information necessary to substantiate 
the increased rating claim at issue.  Further action to 
require another notification would not provide the Veteran 
with any additional information.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
VA and private medical records, and secured examinations in 
furtherance of his claims.  VA has no duty to inform or 
assist that was unmet.

A VA opinion with respect to the rating question issue on 
appeal was obtained in August 2006.  38 U.S.C.A. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examination obtained for compensation 
purposes was adequate for the issue on appeal, as it was 
predicated on consideration of the VA medical records in the 
claims file.  It considered all of the pertinent evidence of 
record, to include the Veteran's post-service treatment 
records and the statements of the appellant, and provided the 
medical information necessary to apply the appropriate rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the rating issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

Increased Rating 

The Veteran was afforded a VA examination in August 2006.  He 
reported problems with sleeping, in that he woke up sweating 
and looked around to check things in his room.  He did not 
like being around many people anywhere.  His symptoms 
occurred constantly.  The effect of his symptoms on daily 
functioning is that he could not keep jobs and did not get 
along with his family.  He was not currently working and his 
last job was terminated when he went to jail.  On examination 
his orientation was normal.  Appearance, hygiene, and 
behavior were appropriate.  His affect and mood were 
abnormal.  He showed disturbance of mood and flattened 
affect.  His depressed mood was near continuous.  He had a 
dysphoric  mood.  He also had impaired impulse control and 
unprovoked irritability.  His motivation was quite good with 
schooling.  He had poor impulse control previously with 
internet pornography.  He had no friends due to his 
irritability.  His symptoms diminished with medication, but 
were still present.  Communication, speech, concentration, 
thought process, and memory were all normal.  Panic attacks, 
suspiciousness, history of delusions, delusions during 
examination, history of hallucinations, hallucinations during 
examination, obsessional rituals, impaired judgment, impaired 
abstract thinking, suicidal ideation, and homicidal ideation 
were all absent.  The Veteran had behavioral, social, 
affective or somatic symptoms attributed to depression.  He 
had social dysfunction, abrasive personality, blamed others, 
was uncomfortable with people, and lived alone.  The examiner 
diagnosed the Veteran with depression and opined that the 
Veteran did not meet the diagnostic criteria for PTSD.  His 
Global Assessment of Functioning (GAF) score was 60.  

The examiner also remarked that the Veteran had difficulty 
establishing and maintaining effective work and social 
relationships.  The Veteran had abrasive, irritable social 
interactions; he was angry at the world.  The examiner also 
remarked that the Veteran had difficulty maintaining family 
role functioning; the Veteran was isolated and had no 
interactions since being released from prison.  The Veteran 
reported that he did not trust people.  The examiner noted 
that that was a legitimate response to prison experience.  
The Veteran had no difficulty with recreation or leisure 
pursuits.  It was noted that the Veteran liked going to 
school.  He had no difficulty understanding simple and 
complex commands.  

Of record are numerous VA treatment records dated through 
January 2007.  His GAF scores ranged from 45-50.  The records 
do not show that the Veteran had flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.  The 
records show that the Veteran had anger problems.  They also 
show that he attended school and appeared to enjoy it.  One 
record, dated in January 2007, shows that the Veteran had 
some memory and concentration difficulties.  The Veteran also 
reported having panic attacks in public, but did not indicate 
how often they occurred.  The records indicate that the 
Veteran did not have social relationships.

The Veteran testified at his hearing in April 2008 that he 
was not active within his children's lives.  He reported 
having no friends, but being active in VA PTSD groups.  He 
reported not being able to handle being in crowds.  He 
testified about having an altercation with a VA employee.  He 
reported that he was isolated and did not communicate with 
people.  The Veteran testified about having panic attacks in 
public places.  He also testified about forgetting some 
things and having difficulty concentrating.  He was not 
employed.  He testified about not trusting people.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505 (2007).  Here, as will be 
discussed below, the Board finds that a staged rating is not 
warranted for this increased rating claim.  

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 
percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)  
38 C.F.R. § 4.130.

A 50 percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood due to 
such symptoms as:  suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  

Here, the evidence shows that the Veteran's PTSD disability 
picture more nearly approximates the criteria required for a 
50 percent rating and that a higher rating is not warranted 
at any time during the pendency of this claim for increase.  
38 C.F.R. § 4.7.  

The Board acknowledges the Veteran's contention that his 
symptoms warrant a higher evaluation.  The records do not 
show problems akin to circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking.  Nevertheless, the Veteran experiences 
problems with mood, particularly problems with irritability 
that affect his ability to interact with others, either 
socially or in an occupational setting.  He has also had some 
problems with panic attacks and memory loss.  Consequently, 
the Board finds that the various reports by medical care 
providers suggest that the Veteran has difficulty 
establishing and maintaining effective relationships and 
therefore meets the criteria for a 50 percent rating.

For the reasons set forth above, the Veteran's PTSD symptoms 
cannot be said to equate to the criteria required for a 70 
percent rating.  Although the evidence shows that the Veteran 
was attending school and enjoying it, the comments made by 
medical practitioners about the Veteran's ability to function 
strongly suggest that he has, because of irritability and 
mood disturbances, difficulties establishing and maintaining 
effective work and social relationships, and that these 
difficulties cause reduced productivity.  However, the 
evidence does not show that the Veteran has deficiencies in 
most areas and an inability to establish and maintain 
relationships as is required for the 70 percent rating.  His 
symptoms and their effects are best characterized by the 
criteria for the 50 percent rating.  

In its analysis, the Board has considered the GAF scores 
assigned to the Veteran in the various medical records.  
According to the DSM-IV, a GAF is a scale "reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  A GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  Regardless, the GAF scores 
assigned in a case, like the examiner's assessment of the 
severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  Here, the Veteran's GAF scores have been between 
45 and 60.  According to the DSM-IV, a GAF score of 41 to 50 
is indicative of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A GAF 
score of 51-60 is indicative of moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

The Board finds that the lower GAF scores occasionally 
assigned do not coincide with symptoms as reported by the VA 
examiner and the consistent symptoms as documented by the 
clinical reports of record.  In this case, notwithstanding 
the GAF scores lower than 50, the Board reiterates that the 
Veteran's assigned GAF scores are not dispositive of the 
evaluation and must be considered in light of the actual 
symptoms of the Veteran's disorder.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the PTSD has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that the Veteran's PTSD has an effect on employability, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  In this case, the very problems 
experienced by the Veteran are specifically contemplated by 
the criteria discussed above.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

Claim to Reopen

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 
247 (1999).

The Veteran was denied service connection for impotence as 
secondary to service-connected diabetes mellitus in May 2006.  
The claim was denied because the evidence of record showed 
that the Veteran's impotence predated his diabetes and there 
was no evidence of impotence in service.  The Veteran did not 
appeal that decision.  The Veteran applied to have his claim 
reopened in correspondence received in August 2007.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2008).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the prior 
denial of service connection consisted of the Veteran's 
service treatment records (STRs) through the end of his 
active service in June 1966, private treatment records dated 
through January 2005, VA treatment records, and VA 
examinations dated in April 2005 and April 2006.  His STRs 
showed no treatment for, or diagnosis of, impotence.  VA 
treatment dated in January 2001 show that the Veteran was 
diagnosed with hypogonadism and the Veteran complained of 
erectile dysfunction for the previous five years, with 
problems maintaining erections beginning eight years earlier.  
A record dated in March 2001 suggests undiagnosed diabetes 
mellitus, type II.  The April 2006 VA examiner opined that 
the Veteran's erectile dysfunction was more than likely than 
not related directly to his low testosterone level.  He 
opined that it was certainly possible that the underlying 
diabetes mellitus might be slightly exacerbating the 
Veteran's previously existing erectile dysfunction, but it 
was only a minor contributing cause, if any.  The examiner 
further opined that the cause of erectile dysfunction and 
impotence was low testosterone levels.

The relevant evidence received since the 2006 denial of 
service connection consists of additional VA treatment 
records, a VA examination in December 2006, a VA medical 
opinion in March 2007, and the Veteran's testimony at his 
April 2008 hearing.  The December 2006 examiner opined that 
the Veteran's impotence was likely the result of diabetes.  
The March 2007 medical opinion indicated that the Veteran's 
impotence was not related to his diabetes and was likely 
secondary to hypogonadism.  The examiner opined that it was 
interesting to note that low testosterone can be found in 
diabetics at a higher rate than the normal population and 
that that change could predate the diagnosis of diabetes.  
However, the examiner opined that with the information they 
had today, it was less than 50 percent probability that the 
Veteran's current impotence was caused by or a result of his 
diabetes.  The examiner also opined that it was possible that 
the erectile dysfunction was worse than it might have been 
otherwise if he had never developed diabetes.  The Veteran 
testified that his impotence started around the same time as 
he was diagnosed with diabetes mellitus.  

Because the newly received evidence relates to an 
unestablished fact necessary to reopen the previously denied 
claim, namely, evidence that the Veteran's impotence is 
related to his service-connected diabetes mellitus, the Board 
finds that it is both new and material.

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claim of service connection 
for impotence secondary to diabetes mellitus type II has been 
received, and the application to reopen is therefore granted.  




ORDER

Entitlement to an increased (50 percent) rating for PTSD is 
granted.

The claim of entitlement to service connection for impotence 
as secondary to diabetes mellitus is reopened; to this 
limited extent, the appeal of this issue is granted.


REMAND

The Board notes that the Veteran has not been sent a VCAA 
letter notifying him of the information and evidence 
necessary to substantiate the underlying claim of secondary 
service connection for impotence.  The Veteran should be sent 
notification in compliance with the VCAA.  This is required 
in light of the reopening of his claim.  38 C.F.R. 
§ 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions: 

1.  The AOJ must ensure that all action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record  (1) that is 
necessary to substantiate the appellant's 
claim for service connection for 
impotence as secondary to service-
connected diabetes mellitus; (2) that VA 
will seek to provide; and (3) that the 
claimant is expected to provide.  See 
also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The notice to the Veteran must also 
include the criteria for assignment of 
disability ratings and for award of an 
effective date.  See Dingess/Hartman v. 
Nicholson, supra.  

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the underlying issue 
of service connection for impotence as 
secondary to service-connected diabetes 
mellitus in light of all information or 
evidence received.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


